Title: To John Adams from Nathaniel Niles, 30 January 1818
From: Niles, Nathaniel
To: Adams, John


				
					Hon. Sir,
					Baltimore, Jan 30th 1818
				
				 I was favored with your communication in due time, and have gratefully published it in this day’s Register—of which a copy is herewith transmitted.I am much mistaken if the public will not feel greatly indebted to you for this sketch of the character & conduct of a man so distinguished as Mr. Otis.When your inclination wills it, I will thankfully receive, & I trust pay due respect to, any such or similar communications that you may honor me with being made the instrument of giving to the public.Your lady will see that I have noticed here letter—I hope in a satisfactory manner.With honest respect / & sincere veneration, / Yours 
				
					N Niles
				
				
			